Mr. Justice Baume delivered the opinion of the court. 2. Riot, § 3*—when information insufficiently charges offense. An information charging that the defendant “did then and there with other persons, actually do an unlawful act with force and violence against the person of Charles Roller,” contrary, etc., held insufficient to charge the statutory offense of riot under section 249 of the Criminal Code, J. & A. If 3927, since the language of the information neither describes the act which constitutes the offense nor designates the act by any term or form of expression whereby the nature or character of the act may be understood with reasonable certainty. 3. Indictment and information, § 41*—•when charging offense in language of statute insufficient. The rule that it is generally sufficient to state a statutory ofiense in the terms and language of the statute is subject to well recognized exceptions, one of which is where the statute does not sufficiently describe the act constituting the offense.